Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  149872(60)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                           David F. Viviano
                                                                                         Richard H. Bernstein,
            Plaintiff-Appellee,                                                                          Justices
                                                              SC: 149872
  v                                                           COA: 317158
                                                              Wayne CC: 13-001620-AR
  SEAN HARRIS,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of the Police Officers Association of
  Michigan for leave to participate as amicus curiae and to file an amicus brief is
  GRANTED. The amicus brief will be accepted for filing if submitted within 21 days of
  the filing of plaintiff-appellee’s brief. On further order of the Chief Justice, the motion of
  the Police Officers Association of Michigan to participate in oral argument is DENIED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 17, 2015